                                                                                                                                                     y
AO 245B (Rev. 02/08/2019) Jud ment in a Criminal Petty Case (Modified                                                                   Page I ofl   (l


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November I, 1987)


                         Felipe Avalos-Villa                                    Case Number: 2: 19-mj-10658

                                                                                Federal Defenders
                                                                                Defendant ·s   orney


REGISTRATION NO. 88971298
                                                                                                       FILED
THE DEFENDANT:                                                                 SEP 1 3 2019
 ~ pleaded guilty to count(s) _l_o
                                 __f_C__o_m_p~l_a1_·n_t_ _ _ _ _ _ _ _-+----1..-------,---!'-,,.----+--
 D was found guilty to count( s)
      after a plea of not guilty.                                          SY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   -----------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                           ~TIME SERVED                                    O _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Friday, September 13, 2019
                                                                        Date of Imposition of Sentence
               I               ~!         ._\•.


Received1~
             DUSM
                               1/~                                      ~~~
                                                                        HOORABLE RUTHB EZMoNTENEGRO
                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       2: 19-mj-10658
